ORDER

PER CURIAM.
A jury found defendant guilty of first degree assault and armed criminal action, in violation of sections 565.050 and 571.015, RSMo 1994. The trial court sentenced him to concurrent twenty year terms.
On appeal, defendant raises four points. One alleges the insufficiency of the evidence. The other three seek plain error review concerning venue and evidentiary rulings.
We have studied the briefs, legal file, and transcript. No error of law appears and no *933jurisprudential purpose would be served by a written opinion.
The judgment and sentences are affirmed pursuant to Rule 30.25.